DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-15, and 17-22 renumbered as claims 1-20 are allowed.
The following is an examiners statement of reasons for allowance. 

Regarding Claims 1, 10, and 19 the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination of the other limitations in the claim, the claim features of “determine an emergency condition associated with the vehicle, wherein the determined emergency condition includes one of a collision of the vehicle or an occurrence of a technical fault in the vehicle; Page 2 of 19Application No. 16/895,733Reply to Office Action of September 27, 2021select, from the plurality of MCS levels, a second MCS level for the V2X communication based on the determined emergency condition, wherein the second MCS level is less than the initial MCS level at which the first level of the channel congestion is estimated; and broadcast, at the selected second MCS level, the message information comprising one or more emergency messages over the V2X communication channel to the group of electronic devices, wherein the message information is associated with the determined emergency condition”.


3.	The dependent claims 2-6, 8-9, 11-15, 17-18, and 20-22 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461